Name: 2003/273/EC: Commission Decision of 10 April 2003 on the clearance of the accounts of the Paying Agency in Greece in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2000 financial year (notified under document number C(2003) 1192)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  budget; NA;  accounting
 Date Published: 2003-04-17

 Avis juridique important|32003D02732003/273/EC: Commission Decision of 10 April 2003 on the clearance of the accounts of the Paying Agency in Greece in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2000 financial year (notified under document number C(2003) 1192) Official Journal L 099 , 17/04/2003 P. 0052 - 0054Commission Decisionof 10 April 2003on the clearance of the accounts of the Paying Agency in Greece in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2000 financial year(notified under document number C(2003) 1192)(only the Greek text is authentic)(2003/273/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(b) thereof,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the Common Agricultural Policy(3) and in particular Article 7(3) thereof.After consulting the Fund Committee,Whereas:(1) Under Article 5(2)(b) of Regulation (EEC) No 729/70 and Article 7(3) of Regulation (EC) No 1258/1999, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for clearance and a certificate regarding the veracity, completeness, and accuracy of the accounts transmitted clears the accounts of the paying agencies referred to in Article 4(1) of those Regulations.(2) With regard to Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88(4), as last amended by Regulation (EC) No 1997/2002(5), account is taken for the 2000 financial year of expenditure incurred by the Member States between 16 October 1999 and 15 October 2000.(3) By Commission Decision 2001/474/EC of 8 May 2001 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2000 financial year(6), the Commission cleared the accounts of all the paying agencies that were not listed in Annex II to that Decision. Furthermore, the Commission decided that a sum amounting to GRD 133512 was to be paid to Greece. The accounts of the paying agency of Greece concerning expenditure financed by the EAGGF Guarantee Section for the same financial year were disjoined from that Decision. Following the transmission of new information by Greece, the Commission can now take a decision on the veracity, completeness, and accuracy of the accounts of Gedidagep.(4) Pursuant to the second subparagraph of Article 7(1) of Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(7), as last amended by Regulation (EC) No 2025/2001(8) the amounts which are recoverable from, or payable to, each Member State are to be deducted from, or added to, advances against expenditure from the second month following that in which the accounts clearance decision is taken. By clearing the accounts of the Greek paying agency that could not be cleared by Decision 2001/474/EC, the Commission should take into account the sum already paid to Greece following that Decision. As a result, no financial consequences follow from the present Decision.(5) In accordance with the final subparagraph of Article 5(2)(b) of Regulation (EEC) No 729/70, Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1The accounts of the paying agency of Greece concerning expenditure financed by the EAGGF Guarantee Section in respect of the 2000 financial year are hereby cleared.The amount recoverable from Greece is determined in the Annex to this decision.Article 2This Decision is addressed to the Republic of Greece.Done at Brussels, 10 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 39, 17.2.1996, p. 5.(5) OJ L 308, 9.11.2002, p. 9.(6) OJ L 167, 22.6.2001, p. 27.(7) OJ L 158, 8.7.1995, p. 6.(8) OJ L 274, 17.10.2001, p. 3.ANNEXClearance of the accounts of the Greek paying agency not cleared in Decision 2001/474/EC - 2000 financial year>TABLE>